Citation Nr: 1308729	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran had several periods of active service in the Air National Guard and Air Force between August 1959 and February 1965, including from November 1959 to February 1960, and from October 1961 to August 1962.  See Official Statement of Service, March 2005; Report of Separation, February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Montgomery, Alabama.  A November 2005 rating decision continued the denial of the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for left ear hearing loss due to acoustic trauma in service, including as a result of working around aircraft hangars.  See, e.g., Form 9.

As an initial matter, the Board notes that the Veteran is presently service-connected for right ear hearing loss and for tinnitus, and acoustic trauma has effectively been conceded.  See Board Remand, July 2012 at 3.

In March 2011, and again in July 2012, the Board remanded the Veteran's claim for further development.  The July 2012 Board remand directed, among other things, that any relevant VA treatment records be associated with the claims file.  Pursuant to the Board's remand directive, the RO associated a copy of the June 2007 VA examination report with the electronic claims file (virtual VA).  However, it is unclear whether there are any VA medical records pertaining to the Veteran.  Therefore, the Board finds that a remand is necessary so that the RO may determine whether there are any VA medical records.

Also, in July 2012, the Board remanded the Veteran's claim so that a new VA examination could be performed, noting that the December 2011 VA examiner's reasoning was not adequate because it relied upon the fact that there was no shift in left ear tone thresholds reflected in the April 1962 service examination report (relating to his release from active duty in the Air Force) without providing any further rationale or explanation.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Pursuant to the Board's remand directive, the Veteran was afforded a new VA examination in September 2012.  Unfortunately, however, the VA examiner cited and reiterated the same opinion and reasoning as in the prior December 2011 VA examination report.  Therefore, the Board finds that the September 2012 VA examiner's opinion is similarly not adequate upon which to base a decision with regard to the Veteran's claim, and a remand is also necessary to obtain a VA medical opinion to address whether the Veteran's left ear hearing loss is related to service and that includes a thorough rationale for any conclusions provided (but not merely that there was no shift in thresholds in April 1962).  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Determine whether there are any VA medical records pertaining to the Veteran that are available electronically.  If so, associate those records with the claims file or Virtual VA.  If there are no VA medical records this should be documented in the claims folder.

2.  Ask the same VA examiner who prepared the September 2012 VA examination report to clarify what "VA records" she reviewed that are "available electronically."

The examiner should review the claims file, including a copy of this remand, and provide an opinion clarifying whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ear hearing loss is related to service.  A complete rationale for the opinion is essential.  In this regard, it is noted that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87 (1992).  A claimant need not have hearing loss in service in order for post service hearing loss to be due to in-service noise exposure. Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 "does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service"). 

[NOTE: the lack of any shift in pure tone thresholds at the time of separation alone, without further analysis or explanation, is not a sufficient rationale].

If the examiner who performed the September 2012 VA examination is not available, provide the claims folder to another qualified examiner in order to obtain the requested opinion.  If the examiner feels that an examination is necessary, then schedule the Veteran for a new VA audiological examination.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


